Roache, J.
This was an information against Lemon for retailing. The defendant was found guilty and fined.
A motion to quash the information was overruled. This was erroneous. The information was defective for the reason that it did not allege that the liquor was not sold for mechanical, sacramental, chemical, medicinal or culinary purposes. Brutton v. The State, ante, pp. 601, 602.
On the trial the defendant produced a license regularly issued to him by the county auditor, under date of 7th November, 1852, authorizing him to vend and retail spirituous liquors for one year. He also proved that at the April election, 1852, a majority of votes in the township for which the license issued, and in which the retailing took place, were cast in favor of granting license.
The retailing was charged and proved to have taken place on the 4th of June, 1853.
The license covered the period when the act of retailing took place, and was valid. Rust v. The State, ante, p. 528.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.